Citation Nr: 1823604	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.  

4.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

T. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2012, August 2014, and September 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

With respect to the Veteran's psychiatric claims, the Board notes that the Veteran originally claimed entitlement to service connection for PTSD and schizophrenia, which were separately adjudicated in the July 2012 and August 2014 rating decisions currently on appeal.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim more broadly, as noted on the title page.

During the pendency of the appeal, the Veteran has requested a hearing before a Veterans Law Judge.  See, e.g., VA Form 9 (August 2015).  However, in an August 2017 correspondence, he indicated that he wished to withdraw his hearing request.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).


Acquired Psychiatric Disorder

The Veteran is seeking entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder and schizophrenia.  

The Board notes the Veteran's claims of entitlement to service connection for PTSD and schizophrenia were separately adjudicated in the July 2012 and August 2014 rating decisions, respectively.  As the basis for the denials, the RO determined service connection was not warranted because that the Veteran did not have any current psychiatric disorders, which is factually inconsistent with the evidence of record.  Specifically, a July 2014 VA treatment record noted a diagnosis of schizophrenia.  

Moreover, the treating VA physician provided a conclusory statement that the Veteran's schizophrenia began in service, however, there was no rationale provided to support that conclusion.   

Therefore, on remand, the Veteran should be scheduled for a VA examination.  The VA examiner must confirm all current diagnoses of psychiatric disorders and state whether any of those disorders are related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Bilateral Hearing Loss and Tinnitus

The Veteran was scheduled for two VA examinations in connection with his service connection claims for bilateral hearing loss and tinnitus.  Both the September 2011 and February 2016 VA examiners confirmed the Veteran currently suffers from tinnitus and hearing loss pursuant to 38 C.F.R. § 3.385.  However, in providing the medical nexus opinions for the etiology of the diagnosed disorders, the examiners merely noted that the hearing loss and tinnitus were less likely than not due to the Veteran's military service due to the normal hearing noted during the Veteran's separation examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that an examination was inadequate where the examiner relied on the absence of medical records to provide a negative opinion).  The VA examines also did not provide any comment on the Veteran's contentions that he was exposed to acoustic trauma due to his military occupational specialty of combat engineer, which he states resulted in the diagnosed disorders.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Board finds that, consequently, these examinations are inadequate for rating purposes and the Veteran must be rescheduled for a new audiological examination to determine whether his diagnosed hearing loss and tinnitus are due to his military service.  

TDIU

As the decisions concerning entitlement to service connection for the above noted disabilities could impact the outcome of the TDIU decision, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that, where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined). 

Finally, all available VA and non-VA treatment records since May 2017 should be obtained.  38 U.S.C. § 5103A (a)-(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from May 2017 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The VA examiner should specifically note the diagnoses of schizophrenia in the July 2014 VA treatment record.  A complete rationale for all opinions offered must be provided.  The examiner should specifically comment as to the following:

a) Identify all current psychiatric disorders. 

b) State whether the Veteran's psychiatric disorders, if any, are at least as likely as not (50 percent or greater probability) related to his active service.  

The examiner is also advised that the lack of in-service treatment or complaints is not persuasive evidence that the a psychiatric disorder did not manifest during active service.  See Dalton, supra.  

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his currently diagnosed bilateral hearing loss and tinnitus.  A complete rationale for all opinions offered must be provided.  The examiner should specifically state whether the Veteran's hearing loss and/ or tinnitus are at least as likely as not (50 percent or greater probability) related to his active service.  

In rendering an opinion, the examiner must comment on the Veteran's military occupational specialty of combat engineer and the propensity for exposure to acoustic trauma.  

The examiner is also advised that the lack of in-service treatment or complaints is not persuasive evidence that the Veteran's bilateral hearing loss and tinnitus are not due to his active service.  See Dalton, supra.  

4.  Then, if necessary, schedule the Veteran for a VA examination with an appropriate medical professional to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities alone AND in combination.  In making this determination, the person should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

5.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

6.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE, CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

7.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




